Exhibit 99.1 2009 2 Strategy shift to onshore resource player launched in 2008 Experienced team in place Initiated comprehensive resource assessments and reviews of existingasset positions Completed four property acquisitions that added significant inventory Increased project inventory from both organic and inorganic sources Entered several new unconventional plays with substantial upside frommeaningful positions Core area acreage up significantly Emerging Eagle Ford and Bakken exposure Transformation to Resource Player 3 Gulf of Mexico& State Waters27 Bcfe Sacramento Basin111 Bcfe Other Areas22 Bcfe Proved
